          Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

    MATTHEW VANDERHOOP,
        Plaintiff,

    v.                                                    Civil Action No. 18-11924-FDS

    WILMINGTON SAVINGS FUND
    SOCIETY FSB, D/B/A CHRISTIANA
    TRUST, NOT IN ITS INDIVIDUAL
    CAPACITY, BUT SOLELY AS TRUSTEE
    FOR BCAT 2014-10TT,
         Defendant.

                ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT
                            WILMINGTON SAVINGS

         Defendant Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its

individual capacity, but solely as Trustee for BCAT 2014-10TT (“Wilmington Savings”), by

and through its undersigned counsel, hereby responds to the first amended complaint (the

“Complaint1”) of plaintiff Matthew Vanderhoop (the “Plaintiff”) as follows:

                                                 Introduction

         1.      This paragraph is definitional in nature and does not require a response.

         2.      Wilmington Savings admits the allegations in this paragraph.

         3.      Wilmington Savings admits the allegations in this paragraph insofar as

Wilmington Savings filed a Notice of Removal on September 11, 2018.




1
  The amended complaint asserts 15 counts. Each count lists multiple claims, many of which are repeated over the
different counts. The title of each count includes a “seemingly random list” of causes of action, followed in each
instance by a brief description of alleged wrongdoing. See Memorandum and Order on Defendant’s Motion to
Dismiss, Doc Entry No. 39, p. 5. Wilmington Savings will address each count as listed on the Complaint.

                                                                                                                 1
         Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 2 of 10



                                               Parties

       4.      Wilmington Savings admits the Plaintiff is the Plaintiff in this case. Regarding

the remaining allegations, Wilmington Savings is without knowledge or information sufficient to

form a belief as to their accuracy.

       5.      Wilmington Savings admits the allegations in this paragraph insofar as

Wilmington Savings is a subsidiary of Wilmington Savings Fund Society Financial Corporation,

a financial services holding company headquartered in Wilmington, Delaware.

       6.      Wilmington Savings admits the allegations in this paragraph.

       7.      Wilmington Savings admits the allegations in this paragraph.

                                                Facts

       8.      The referenced document speaks for itself and, as such, no response is required.

As to the remaining allegations, Wilmington Savings is without knowledge or information

sufficient to form a belief as to their accuracy.

       9.      Wilmington Savings is without knowledge or information sufficient to form a

belief as to the accuracy of the allegations of paragraph 9.

       10.     As the document speaks for itself, no response is required.

       11.     To the extent that the allegations of paragraph 11 relate to those claims and/or

causes of action that the Court dismissed in its order dated January 8, 2019 (the “Order”), no

response is required. Wilmington Savings denies the remaining allegations in this paragraph as

the document speaks for itself.

       12.     Wilmington Savings admits the allegations of paragraph 12 insofar as on April

24, 2007, the Plaintiff executed a promissory note in favor of Sovereign Bank (the “Lender”) to

borrow the sum of $850,000.00 (the “Note”). As security for his obligations under the Note, the



                                                                                                  2
            Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 3 of 10



Plaintiff granted a mortgage on 17 Old South Road, Aquinnah, Dukes County, Massachusetts

(the “Property”) in favor of the Lender (the “Mortgage”).

       13.      Wilmington Savings admits the allegations of paragraph 13 insofar as on April

24, 2007, the Plaintiff executed the Note. As the document speaks for itself, no response is

required.

       14.      Wilmington Savings admits the allegations of paragraph 14 insofar as the Note

provided for an initial fixed interest rate of 5.990 percent.

       15.      Wilmington Savings denies the allegations of paragraph 15.

       16.      Wilmington Savings denies the allegations of paragraph 16.

       17.      Wilmington Savings denies the allegations of paragraph 17.

       18.      Wilmington Savings is without knowledge or information sufficient to form a

belief as to the accuracy of the allegations of paragraph 18.

       19.      Wilmington Savings admits the allegations of paragraph 19 insofar as the Plaintiff

failed to make his required monthly mortgage payments. Regarding the remaining allegations

Wilmington Savings is without knowledge or information sufficient to form a belief as to their

accuracy.

       20.      Wilmington Savings denies the allegations of paragraph 20.

       21.      Wilmington Savings denies the allegations of paragraph 21.

       22.      Wilmington Savings denies the allegations of paragraph 22.

       23.      Wilmington Savings denies the allegations of paragraph 23.

       24.      Wilmington Savings admits the allegations in paragraph 24 insofar as there was

no modification of the Mortgage.

       25.      Wilmington Savings denies the allegations of paragraph 25.



                                                                                                 3
        Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 4 of 10



       26.    Wilmington Savings admits the allegations of paragraph 26 insofar as the

Mortgage was assigned to MTGLQ Investors, L.P. (“MTGLQ”) by an assignment of mortgage

dated September 9, 2014. The assignment of mortgage was recorded with the Dukes County

Registry of Deeds (the “Registry”) in Book 1375, Page 179.

       27.    Wilmington Savings denies the allegations of paragraph 27.

       28.    Wilmington Savings denies the allegations of paragraph 28.

       29.    Wilmington Savings denies the allegations of paragraph 29.

       30.    Wilmington Savings admits the allegations of paragraph 30 insofar as there was

no modification of the Mortgage.

       31.    Wilmington Savings denies the allegations of paragraph 31.

       32.    Wilmington Savings admits the allegations of paragraph 32 insofar as the

Mortgage was assigned to Wilmington Savings by an assignment of mortgage dated February 2,

2015. The assignment of mortgage was recorded with the Registry in Book 1375, Page 876.

       33.    Wilmington Savings denies the allegations of paragraph 33.

       34.    Wilmington Savings denies the allegations of paragraph 34.

       35.    Wilmington Savings admits the allegations of paragraph 35.

       36.    Wilmington Savings admits the allegations of paragraph 36 insofar as there was

no modification of the Mortgage.

       37.    Wilmington Savings denies the allegations of paragraph 37.

       38.    As the document speaks for itself, no response is required.

       39.    As the document speaks for itself, no response is required.

       40.    As the document speaks for itself, no response is required.

       41.    As the document speaks for itself, no response is required.



                                                                                               4
          Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 5 of 10



        42.      Wilmington Savings admits the allegations of paragraph 42.

        43.      Wilmington Savings admits the allegations of paragraph 43 insofar as on January

22, 2016 Angela Davis was a vice president of Rushmore Loan Management Services LLC, the

duly authorized agent of Wilmington Savings.

        44.      As the document speaks for itself, no response is required.

        45.      As the document speaks for itself, no response is required.

        46.      As the document speaks for itself, no response is required.

        47.      As the document speaks for itself, no response is required.

        48.      As the document speaks for itself, no response is required.

        49.      As the document speaks for itself, no response is required.

        50.      As the document speaks for itself, no response is required.

        51.      As the document speaks for itself, no response is required.

        52.      As the document speaks for itself, no response is required.

        53.      Wilmington Savings admits the allegations in this paragraph insofar as on

September 13, 2017, Wilmington Savings filed in the Massachusetts Land Court a

Servicemembers Civil Relief Act complaint against Plaintiff and judgment entered in its favor on

June 14, 2018.

                                           Statement of Claims

                                 COUNT I:
     MATERIAL BREACH OF CONTRACT; UNLAWFUL METHODS AND PRACTICES;
    UNFAIR AND DECEPTIVE PRACTICES; VIOLATION OF G.L.C. 244, §35A, §35B AND
                      §35C; AND FAILURE TO PERFORM2




2
 Despite its title, Count One alleges only a violation of Mass. Gen. Laws ch. 244, § 35B. See Memorandum and
Order on Defendant’s Motion to Dismiss, Doc Entry No. 39, p. 5.

                                                                                                               5
         Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 6 of 10



       54.     To the extent that the allegations of paragraph 54 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

Wilmington Savings denies the remaining allegations in this paragraph.

                              COUNT II:
     MATERIAL BREACH OF CONTRACT; UNFAIR AND DECEPTIVE PRACTICES;
               ENGAGING IN UNLAWFUL SELF-DEALING; AND
                   FRAUDULENT MISREPRESENTATION

       55.     To the extent that the allegations of paragraph 55 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                  COUNT III:
 MATERIAL DEFECTIVE NOTARIZATION OF MORTGAGE; PATENTLY DEFECTIVE
 ACKNOWLEDGMENTS; MATERIAL BREACH OF CONTRACT; ENGAGING IN SELF-
   DEALING TRANSACTIONS; ENGAGING IN UNFAIR METHODS; FRAUDULENT
 MISREPRESENTATION; VIOLATION OF G.L.C. 244 §15(f); VIOLATION OF G.L.C. 244
 §35A, §35B, §35C; VIOLATION OF G.L.C. 93A §2 AND §9; VIOLATION OF G.L.C. 222
                      §15; AND VIOLATION OF G.L.C. 183 §29

       56.     To the extent that the allegations of paragraph 56 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                   COUNT IV:
MATERIALLY DEFECTIVE NOTARIZATION OF MORTGAGE; MATERIAL BREACH OF
CONTRACT; ENGAGING IN SELF-DEALING TRANSACTIONS; ENGAGING IN UNFAIR
 METHODS; FRAUDULENT MISREPRESENTATION; VIOLATION OF G.L.C. 244 §15(f);
  VIOLATION OF G.L.C. 244 §35A, §35B, §35C; VIOLATION OF G.L.C.93A §2 AND §9;
        VIOLATION OF G.L.C. 222 §15; AND VIOLATION OF G.L.C. 183 §29

       57.     To the extent that the allegations of paragraph 57 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                  COUNT V:
MATERIALLY DEFECTIVE NOTARIZATION OF MORTGAGE; MATERIAL BREACH OF
CONTRACT; ENGAGING IN SELF-DEALING TRANSACTIONS; ENGAGING IN UNFAIR
 METHODS; FRADULENT MISREPRESENTATION; VIOLATION OF G.L.C. 244 §15(f);
 VIOLATION OF G.L.C. 244 §35A, §35B, §35C; VIOLATION OF G.L.C. 93A §2 AND §9;
       VIOLATION OF G.L.C. 222 §15; AND VIOLATION OF G.L.C. 183 §29




                                                                                                  6
         Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 7 of 10



       58.     To the extent that the allegations of paragraph 58 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                   COUNT VI:
MATERIALLY DEFECTIVE NOTARIZATION OF MORTGAGE; MATERIAL BREACH OF
CONTRACT; ENGAGING IN SELF-DEALING TRANSACTIONS; ENGAGING IN UNFAIR
 METHODS; FRAUDULENT MISREPRESENTATION; VIOLATION OF G.L.C. 244 §15(f);
  VIOLATION OF G.L.C. 244 §35A, §35B, §35C; VIOLATION OF G.L.C.93A §2 AND §9;
        VIOLATION OF G.L.C. 222 §15; AND VIOLATION OF G.L.C. 183 §29

       59.     To the extent that the allegations of paragraph 59 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                COUNT VII:
          MATERIAL BREACH OF CONTRACT; ENGAGING IN SELF-DEALING
          TRANSACTIONS; ENGAGING IN UNFAIR METHODS; FRAUDULENT
          MISREPRESENTATION; VIOLATION OF G.L.C. 244 §35A, §35B, §35C;
                      VIOLATION OF G.L.C.93A §2 AND §9;

       60.     To the extent that the allegations of paragraph 60 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                COUNT VIII:
          MATERIAL BREACH OF CONTRACT; ENGAGING IN SELF-DEALING
          TRANSACTIONS; ENGAGING IN UNFAIR METHODS; FRAUDULENT
          MISREPRESENTATION; VIOLATION OF G.L.C. 244 §35A, §35B, §35C;
                      VIOLATION OF G.L.C.93A §2 AND §9;

       61.     To the extent that the allegations of paragraph 61 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                    COUNT IX:
        MATERIALLY DEFECTIVE AFFIDAVIT; ENGAGING IN SELF-DEALING
 TRANSACTIONS; FRAUDULENT MISREPRESENTATION; VIOLATION OF G.L.C. 244
§15(f); VIOLATION OF G.L.C. 244 §35A, §35B, §35C; VIOLATION OF G.L.C.93A §2 AND
         §9; VIOLATION OF G.L.C. 222 §15; AND VIOLATION OF G.L.C. 183 §29

       62.     To the extent that the allegations of paragraph 62 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.




                                                                                                  7
         Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 8 of 10



                                COUNT X:
MATERIALLY DEFECTIVE NOTARIZATION OF MORTGAGE; PATENTLY DEFECTIVE
 ACKNOWLEDGMENT; MATERIAL BREACH OF CONTRACT; ENGAGING IN SELF-
  DEALING TRANSACTIONS; ENGAGING IN UNFAIR METHODS; FRAUDULENT
MISREPRESENTATION; VIOLATION OF G.L.C. 244 §35A, §35B, §35C; VIOLATION OF
            G.L.C.93A §2 AND §9; VIOLATION OF G.L.C. 222 §15;
                    AND VIOLATION OF G.L.C. 183 §29

       63.     To the extent that the allegations of paragraph 63 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                 COUNT XI:
MATERIALLY DEFECTIVE NOTARIZATION OF MORTGAGE; PATENTLY DEFECTIVE
 ACKNOWLEDGMENT; MATERIAL BREACH OF CONTRACT; ENGAGING IN SELF-
   DEALING TRANSACTIONS; ENGAGING IN UNFAIR METHODS; FRAUDULENT
MISREPRESENTATION; VIOLATION OF G.L.C. 244 §35A, §35B, §35C; VIOLATION OF
G.L.C. 93A §2 AND §9; VIOLATION OF G.L.C. 183 §54B; TEXAS CIVIL PRACTICE AND
              REMEDIES CODE §121.005; VIOLATION OF G.L.C. 222 §15;
                        AND VIOLATION OF G.L.C. 183 §29

       64.     To the extent that the allegations of paragraph 64 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                 COUNT XII:
MATERIALLY DEFECTIVE NOTARIZATION OF MORTGAGE; PATENTLY DEFECTIVE
   ACKNOWLEDGMENT; MATERIAL BREACH OF CONTRACT; SELF-DEALING
       TRANSACTIONS; ENGAGING IN UNFAIR METHODS; FRAUDULENT
MISREPRESENTATION; VIOLATION OF G.L.C. 244 §35A, §35B, §35C; VIOLATION OF
  G.L.C. 93A §2 AND §9; VIOLATION OF G.L.C. 183 §54B; AND 57 PA §302(2) AND
                                §315(a)(2)(11)

       65.     To the extent that the allegations of paragraph 65 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                   COUNT XIII:
 MATERIALLY DEFECTIVE AFFIDAVIT; MATERIAL BREACH OF CONTRACT; SELF-
 DEALING TRANSACTIONS; FRAUDULENT MISREPRESENTATION; VIOLATION OF
          G.L.C. 244 §35A, §35B, §35C; VIOLATION OF G.L.C. 244 §15(f);
    VIOLATION OF G.L.C. 93A §2 AND §9; VIOLATION OF G.L.C. 222 §15; AND
                         VIOLATION OF G.L.C. 183 §29




                                                                                                  8
         Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 9 of 10



       66.     To the extent that the allegations of paragraph 66 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                 COUNT XIV:
MATERIALLY DEFECTIVE NOTARIZATION OF MORTGAGE; PATENTLY DEFECTIVE
  ACKNOWLEDGMENT; SELF-DEALING TRANSACTIONS; ENGAGING IN UNFAIR
METHODS; VIOLATION OF G.L.C. 244 §35A, §35B, §35C; VIOLATION OF G.L.C. 93A §2
 AND §9; VIOLATION OF G.L.C. 244 §15(f); VIOLATION OF TEXAS CIVIL PRACTICE
       AND REMEDIES CODE §121.005; VIOLATION OF G.L.C. 222 §15; AND
                       VIOLATION OF G.L.C. 183 §29

       67.     To the extent that the allegations of paragraph 67 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                 COUNT XV:
MATERIALLY DEFECTIVE NOTARIZATION OF MORTGAGE; PATENTLY DEFECTIVE
  ACKNOWLEDGMENT; SELF-DEALING TRANSACTIONS; ENGAGING IN UNFAIR
METHODS; VIOLATION OF G.L.C. 244 §35A, §35B, §35C; VIOLATION OF G.L.C. 93A §2
 AND §9; VIOLATION OF G.L.C. 244 §15(f); VIOLATION OF TEXAS CIVIL PRACTICE
       AND REMEDIES CODE §121.005; VIOLATION OF G.L.C. 222 §15; AND
                       VIOLATION OF G.L.C. 183 §29

       68.     To the extent that the allegations of paragraph 68 relate to those claims and/or

causes of action that the Court dismissed pursuant to the Order, no response is required.

                                      Affirmative Defenses

       Wilmington Savings hereby reserves its right to add additional affirmative defenses as

appropriate.

                                   First Affirmative Defense

       Plaintiff has failed to state a claim upon which relief can be granted.

                                  Second Affirmative Defense

       Plaintiff’s claims are barred by the doctrine of estoppel.




                                                                                                  9
       Case 1:18-cv-11924-FDS Document 41 Filed 01/18/19 Page 10 of 10



                                 PRAYER FOR RELIEF

      WHEREFORE, Wilmington Savings respectfully requests that this Court enter an order:

      1. Dismissing with prejudice Count I of the Complaint against it; and

      2. Granting Wilmington Savings such other and further relief as is just and proper.

                                              Respectfully submitted,

                                              WILMINGTON SAVINGS FUND SOCIETY
                                              FSB, D/B/A CHRISTIANA TRUST, NOT IN
                                              ITS INDIVIDUAL CAPACITY, BUT
                                              SOLELY AS TRUSTEE FOR
                                              BCAT 2014-10TT,

                                              By its attorneys,

                                              /s/ Aaron A. Fredericks, Esq.
                                              Richard C. Demerle, Esq. (BBO#652242)
                                              Aaron A. Fredericks, Esq. (BBO#688412)
                                              Sassoon & Cymrot, LLP
                                              84 State Street
                                              Boston, MA 02109
                                              (617) 720-0099
                                              AFredericks@SassoonCymrot.com

DATE: January 18, 2019




                                                                                            10
